Case 5:19-CV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 1 of 19 Page |D #:253

\_O

11

12

13

14

15

16

17

19

20

22

23

24

25

26

27

28

 

 

Attomey Angela Swa;n, Esq., SBN 213793

THE LAW OFFICES OF A_NGELA SWAN, APC

21151 South Westem Avenue, Suite 177

Torrance, Califomia 90501
Bus. (310)755*2515
Fax. (310)873-0349

Attomey for Plaintiffs: ERIC M. MURPHY and GLENDA C. MURPHY

U1\",[TED STATES DISTRICT COURT
CENTRAL DIS'I`RICT OF CALIFORN1A
EASTERN DIVISION-SAN BERNARDI_NO

ERIC 1\/1. MURPHY, an individual; and
GLENDA C. 1\/IURPHY, an individual,

Plaintiffs§

VS.

U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
MASTR ADIUSTABLE RATE
MORTGAGES TRUST 2007-1,
MORTGAGE PASS-THROUGH
CERT[FICATES, SER_`[ES 2007-1;
FIDELITY NATIONAL THLE
COWANY; 1\/[EGA CAPITAL
FUNDING, INC.; POWER DEFAULT
SERVICES, INC.; OCWEN LOAN
SERVICING, LLC; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.; WESTERN
PROGRESSIVE, LLC; and DOES 1
THROUGH 10, INCLUSIVE,

De-fendants.

 

VVVVWWW__,V\_/V`_/`_/`_»WV\_,~_,~_,V\_/~_/~_/~_/-_/~.._/~__,-__J

CASE NO.: EDCV19-00636JGB(SPX)
Riverside, Courtroom: 1
Judge: Honorable .TeSuS G Bemal

NOTICE OF EX PARTE APPLICATION AND
EX PARTE APPLICATION

FOR TEN[PORARY RESTRAINING

ORDER, AND TEMPORARY AN])
PERMANENT [NJUNCTIVE RELIEF;
MEMORANDUM OF POINTS AN])
AUTHORIT[ES; DECLARATIONS

OF ERIC M. MUR_PHY AND GLENDA C.
MURPHY IN SUPPORT 'I`HERE()F

(Pursuant to Federal Rule of Civil
Procedure, rule 65(b)(1))

[PROPOSED ORDER F]`LED CONCURRENTLY]

APPLICATION FOR_ TRO AND [N.TUNCT]'VE REL]EF

1

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 2 of 19 Page |D #:254

|__.

10

11

12

13

15

16

17

10

19

20

21

22

23

24

25

26

27

28

 

 

TO THE HONORABLE JUDGE ()F SA]]) COURT:

ERIC M. MURPHY and GLENDA C. MURPHY (“Plaintiffs”), hereby submit
their VERIFIED EX PARTE APPLICATION FOR TEMPORARY RESTRAIN]NG
ORDER, AND TEl\/,[PORARY AND PERMANENT INIUNCTIVE RELIEF, AND
REQUEST FOR THE IUDGE’S APPROVAL OF THE NOTICE OF PENDENCY OF
ACTION Pursuant to Federal Rules of Civil Procedure, Rule 65 (b)(l), Ternporary
Restraining Order, Issuing Without Notice; CCP, section 917.4, providing a stay and
undertaking; and CCP, Section 405.21, approval of Notice of Pendency of Action.

Good cause exists to grant this Ex Parte Application, given the very real potential
for irreparable harm through the loss of Plaintiffs’ Property lnterestJ the instant matter is
most certainly appropriate for ex parte relief

This application is based on this EX Parte Application, the attached Mernorandurn
of Points and Authorities, the accompanying Declarations of ERIC Mv MURPHY and
GLENDA C. l\/,I_URPHY, all the other documents on tile with the Court in this action, and
such additional evidence and argument that may be properly received by the Court or
may be presented at the time of hearing

Respectfully submitted,

THE LAW OFFICES OF ANGELA SWAN,
APC

W[UM
DATED; Aprn 1a 2019 BY; / L’"--

ANGELA SWAN, ESQ.
Attorney for ERIC M. MURH_PHY and
GLENDA C. MURPHY

 

APPLICATION FOR TRO AND INIUNCTIVE RELIEF
2

 

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 3 of 19 Page |D_ #:255

10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

M]EMORANDUh/I OF POINTS AN]) AUTHORITIES

I. INTRODUCTION

Plaintiffs are the legal owners of the “Property” commonly known as 9965
McKinley Street, Rancho Cucarnonga, California 9173 0. October 5, 1994, a Deed of
Trust (“DOT”) was executed, naming Long Beach l?iankJ FSB as the Lender and Trustee
(cornflict of interest); recorded October 17, 1994. Tme and correct copies ofthe
Quitcloz'm Deed and Deed ofTrusr ore attached hereto as Exhibits ] and 2, and
incorporated herein by reference

Plaintiffs allege that the Defendants are threatening to unlawfully saleJ assign
and/or transfer Plaintiffs’ ownership and security interest under a DOT.

Plaintiffs allege that they paid their mortgage on time during the entire existence
of their loans. However, the following demonstrates the contrary and that Defendants
have committed identity theft and extortion against Plaintiffs, recording fraudulent Real
Property documents in an effort to unlawfully take Plaintiffs’ Property.

January 2, 1996, a fraudulent DOT was executed purportedly securing a loan of
$20,000.00 (Plaintiffs state they never received) naming Legend Financial Group, lnc.
as the Beneficiary and Lender, and First American Title Cornpany as Trustee; recorded
lanuary 18, 1996.

lune 23, 1997, a fraudulent DOT was executed purportedly securing a loan of

33 5 ,000.00 (Plaintiffs state they never received this loan), naming Harbor View

APPLICATION FOR TRO AND ll\lJUNC'l`l\/E RELIEF

3

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 4 of 19 Page |D #:256

17

13

19

20

21

22

23

24

25

26

27

28

 

 

Mortgage as Beneticiary, and American Title Company, as Trustee; recorded, luly 10,
1997. Plaintiffs allege that they Were never aware of this transaction

luly 31, 1997, a haudulent Corporation Assignrnent of Deed of Trust was mailed
to Plaintiffs and executed by l-Iarbor View Mortgage, assigning all beneficiary interest to
Preferred Credit Corp., under the fraudulent DOT dated June 23, 1997, naming Trustee as
American Title Company. The fraudulent Assignrnent signed by "a known illegal
robosigner." This fraudulent Corporation Assignrnent of Deed of Trust was never
recorded. Long Beach Bank, FSB only had authority to assign the DOT. A True and
correctL copy ofthe Corporation Assignment ofDeed ofTrust is attached hereto as
Exhibit 3 and incorporated herein by reference

Novernber 23, 1999, a DOT was executed purportedly securing a loan of
$159,152.00, naming Chase Manhattan Mortgage Corporation (unqua]jfied to do
business in California) as the Beneficiary under the laws of the State ofNew Jersey, and
First Southwestern Title Cornpany of California as Trustee; recorded December 3, 1999. 7
/ Decernber 3, 1999, a DOT was executed by Household Finance Corporation as
Lender, and Housel<ey Finance Corporation as Beneticiary and Trustee (conflict of
interesr), securing a loan of $5,500,00; recorded December 9, 1999

March 3, 20()(), an invalid Substitution of Trustee (“SOT”) was executed by
Preferred Credit Corporation, an unauthorized entity, under a fraudulent DOT executed
lune 23, 1997, naming Arnerican Title Cornpany, as Trustee, recorded July 24, 1997,
naming Defendant U,S. BANK, as Substituted Trustee; recorded March 14, 2000. A

APPLICATION FOR TRO AND INJUNCTIVE RELIEF
4

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 5 of 19 Page |D #:257

10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

DOT was never recorded July 24, 1997 , as the SOT states. A Trne and correct copy of/
the Suhstitution of T rustee is attached hereto as Exhibit 4 and incorporated herein by
reference

Plaintiffs’ Property was never legally assigned to Preferred Credit Corporation
under a DOT, purportedly executed June 23, 1997, and recorded luly 10, 1997, ln
addition, the fraudulent Corporation Assignment of ])eed of Trust was never
recorded

lurie 23, 2000, a fraudulent DOT was executed purportedly securing a loan of
$27,000.00 (Plaintiffs state they never received), naming I-lonsehold Finance
Corporation of California as Beneficiary and Housekey Finance Corporation as Trustee;
recorded June 30, 2000,

March 14, 2002, a fraudulent DOT was executed securing a loan of 319'7,500_00j
falsely naming Secured Bankers Mortgage Company (Partnership under the laws of
California) as Lender, T.D.1 Service Co., a California Corporation as Trustee, and
l)efendant MERS, acting solely as a nominee for Lender and Lender’s successors and
assigns, and Beneficiary; recorded March 20, 2002.

Secured Bankers Mortgage Company was never a Partnership under the laws of
California. Secured Banl<:ers Mortgage Cornpany was never qualified to do business in
California.

Septernber 5, 2003, a fraudulent Grant Deed was executed and recorded
Septernber 15, 2003. Plaintiffs’ Property Was already granted via Quitclairn Deed

APPLICATION FOR TRO AND INJUNCTIVE RELIEF
5

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 6 of 19 Page |D #:258

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

executed October 5, 199-flL and recorded October 17, 1994. A True and correct copy ofthe
Grant Deed is attached hereto as Exhibit 5 and incorporated herein by reference.

Septernber 5, 2003, a DOT was executed by Fremont investment and Loan as
Lender, l\/HERS as Beneticiary, and Fremont General Credit Corporation as Trustee,
securing a loan for the amount of $175,000.00; recorded September 15, 2003"

lanuary 7, 2004, a SOT and Full Reconveyance was executed by Secured Bankers
Mortgage Company, an unauthorized entity, named as the present Beneficiary, under
the DOT recorded March 20, 2002, substitutes himself as Trustee (conflict ofinterest);
this document was recorded January 13, 2004.

October l(), 2005, a fraudulent DOT was executed securing a loan of $275,000.00,
naming Defendant MEGA, a California Corporation as Lender, Alliance Title Company
as Trustee, and Defendant l\/l]§,RSj acting solely as a nominee for Lender and hender’s
successors and assigns, and Beneficiary; recorded October 19, 2005. Plaintiffs
discovered that half the pages in the loan application were forged, not the signatures of
Plaintiff GLENDA C. LEURPHY, who had “Power of Attorney” to sign on behalf of
Plaintiff ERIC M. l\/IURPHY.

October 20, 2005, Plaintiffs’ Credit Report reflects a zero balance for a loan
amount of $229,500.00, provided by Fremont investment and Loan. A i"rire and correct
copy of the Plainti]jfs ’ Credit Report is attached hereto as Exhibit 6 and incorporated

herein by reference

APPLICATION FOR TRO AND INHINCTIV"E REL[EF
6

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 7 of 19 Page |D #:259

10

12

13

14

16

17

10

19

20

21

22

23

24

25

26

27

28

 

 

October 21, 2005, an invalid SOT was executed by 1\/1]3RS for Fremont
lnvestment & Loan as Benefrciary, naming Fremont General Credit Corp. as Trustee,
under the DOT executed September 5, 2003 and recorded September 15 , 2003. TICOR
Title lnsurance Company, as Substitute Trustee; recorded November 22, 2005el A Trae
and correct copy of the Sabstitation of T rastee is attached hereto as Exhibit 7 and
incorporated herein by reference

September 29, 2006, a fraudulent Promissory Note and DOT was executed
purportedly securing alcan for 55370,000.00, naming Arnerican Brol<ers Conduit as
Lender; recorded October 10, 2006. American Brokers Conduit did not legally exist
as an entity in 2006 and has never been legally incorporated in any state.

October 2, 2006, a fraudulent Grant Deed was executed; recorded October 10,
2006. Plaintiffs’ Property was already granted via Quitclairn Deed executed October
5, 1994 and recorded October 17, 1994. A True and correct copy of the Grant Deed is
attached hereto as Exhibit 8 and incorporated herein by reference

Ahout August 2, 2007, American Home Mortgage Corp, dba American

Brokers Conduit was issued a Temporary Order to Cease and Desist. The California
Department of Business Oversight found that American Brokers Conduit engaged in a
pattern of forging real estate documents and selling interests therein to investors and
ordered them to cease and desist from engaging in such conduct

l\/lay 25, 2010, a fraudulent Assignment ofDeed of Trust was executed by l\/.[E`,RS,
an unauthorized entity, as nominee for American Brokers Conduit, assigning the

APPLICATION FOR TRO AND iN.TUNClT\/E RELIEF
7

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 8 of 19 Page |D #:260

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

 

beneficial interest to Defendant U.S. BANK under the fraudulent DOT dated September
29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee; recorded luly
7, 2010. A Trae and correct copy of the Assigntnent ofDeed of Trast is attached hereto
as Exhibit 9 and incorporated herein by reference

The Assignment is VO]]J, because American Brokers Conduit did not exist, and
therefore could not appoint MERS as its nominee, and therefore MERS had nothing to
assign.

November 26, 2010, a fraudulent Notice of Default (“NOD”) was executed by an
unauthorized entity, Default Resolution Networl{ Agent for the Beneficiary By:
ServiceLinl<:, its Agent Through ServiceLink as Agent, through SPL lnc., as Authorized
Agent under the fraudulent DOT dated Septeinber 29, 2006 and recorded October 10,
2006; recorded November 29, 2010. A Trae and correct copy of the Notice ofDefaait is
attached hereto as Exhibit 10 and incorporated herein by reference

Default Resolution Network, LLC operated as a subsidiary of Fidelity National
Financial, lnc. that surrendered November 17, 1987 and November 30, 2006 doing
business in CaliforniaJ and Default Resolution Network, LLC Was never qualified to do
business in California as a Limited Liability Company.

December 20, 2010, an invalid SOT was executed by Defendant U.S. BANK by
American Home Mortgage Servicing lnc., as Attorney in Fact, under the fraudulent DOT
dated Septernber 29J 2006 and recorded October 10, 2006; Substitute Trustee is
Defendant PDS is C/O Defendant FIDELITY; recorded Apri129, 2011. A Trae and

APPLICATION FOR TRO AND INIUNCTIVE REL[EF
8

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 9 of 19 Page |D #:261

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

correct copy of the Sabstitntion Trustee is attached hereto as Exhibit l l and incorporated
herein by reference

April 16, 2011, a fraudulent Notice of Trustee’s Sale was executed by Defendant
PDS under the fraudulent DOT dated September 29, 2006 and recorded October 10,
2006; Sale Date: May 19, 2011; recorded Apri129, 2011, A Trae and correct copy of the
Notice of Trustee ’s Sale is attached hereto as Exhibit 12 and incorporated herein by
reference

fune 17, 2015, Plaintiffs’ Consurner Credit Report reflects that there is a zero
balance for a loan of $370,000.00, date of Origination: Septernber 29, 2006; American
Brokers Conduit as Lender.

lanuary 8, 2018, an invalid SOT was recorded under a fraudulent DOT dated
September 29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee, and
American Brokers Conduit as Lender, and l\/[ERS as Beneficiary; Defendant
WESTERN PROGRESSIVE as Substitute Trustee- A Trae and correct copy of the
Snbstitation of 1 rastee is attached hereto as Exhibit 13 and incorporated herein by
reference

January 12, 2013 a fraudulent NOD was executed by Defendant WESTERN
PROGRESSIVE, an unauthorized entity, as Trustee for Benefrciary, under a fraudulent
DOT dated September 29, 2006 and recorded October 10, 2006; recorded January 17,
2018. A Trae and correct copy of the Notice of Defaait is attached hereto as Exhibit 14
and incorporated herein by reference

APPLICATION FOR TRO AND INIUNCTIVE RELIEF
9

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 10 of 19 Page |D #:262

10

11

12

13

14

15

16

17

18

19

20

21

22

23

2d

25

26

27

28

 

 

April 30, 2018, a Notice of Trustee’s Sale Was executed by Defendant WESTERN
PROGRESSIVE, as Trustee for Beneficiary, under a fraudulent DOT dated Septernber
29, 2006 and recorded October 10, 2006; Sale Date: May 31, 2018; recorded May l,
2018a A True and correct copy Of the Notice ofTrastee ’s Saie is attached hereto as
Exhibit 15 and incorporated herein by reference

A non-judicial foreclosure may not be initiated by anyone other than the holder of
a beneficial interest under the DOT. Civil Code section 2924(a)(6),

Under the provisions of Civil Code section 2924.18, a mortgage servicer, trustee,
mortgaged beneficiary or authorized agent:

“shall not record a notice of default, notice of sale, or conduct a trustee’s
sale while the complete first lien loan modification application is pending,
and until the borrower has been provided with a written determination by

the mortgage servicer regarding that borrower’s eligibility for the requested

loan modification.”

December 3, 2018,`a fraudulent NOD was executed by an unauthorized entity,
Defendant WESTERN PROGRESSWE as Trustee for Beneficiary, under a fraudulent
DOT dated Septernber 29, 2006 and recorded October 10, 2006; recorded December 5,
2018. A Trae and correct copy of the Notice of Defaalt is attached hereto as Exhibit 16

and incorporated herein by reference

APPLICATION FOR TRO AND ]NJ'UNCTIVE REL[EF
10

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 11 of 19 Page |D #:263

10
11
12
13
-14
15

16

19
20
21
22
23
24
25
26
22

28

 

 

March 6, 2019, Defendant WESTERN PROGRES SIVE, an unauthorized entity,
executed a Notice of Trustee’s Sale; Sale Date: April 23, 2019. A Trne and correct 7
copy of the Notice of T rustee ’s Sate is attached hereto as Exhibit l 7 and incorporated l
herein by reference

More than half the aforementioned entities’ status with the Californ_ia Secretary of
State are either suspended ten (10) years or more due to Franchise Tax Board violations
or they have surrendered; demonstrating that their only purpose of operation was to
defraud the public.

As the aforementioned demonstrates, many of the entities collectively operated a
Mortgage Scheme for “Economic Gain”, with the intent to defaud Plaintiffs’ interest in
their Property, causing fraudulent DOTS to be recorded in the Official Recorders in the
office of the Recorder of San Bernardino County, California, claiming to secure loans

that Plaintiffs never received

I[. ARGUMENT
A. _]§1_: Parte Application for Temporarv Restraining Order
and In}`unctive Relief
Pursuant to Federal Rules of Civil Procedure, Rule 65 (b)(l) the court may issue a
temporary restraining order without written or oral notice to the adverse party or its

attorney only if: (A) Specific facts in a verified complaint clearly shows that immediate

APPLICATION FOR TRO AND INJUNCTIVE RELlEF
1 1

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 12 of 19 Page |D #:264

10
11
12
13
14
15
15
17
19
19
20
21
22
23
24
25
26
27

28

 

 

and irreparable injury, loss, or damage will result to the movant before the adverse party
can be heard in opposition...
B. Standard for EX Parte TRO

inasmuch as a temporary restraining order may be obtained without notice to the
adverse party, it is most often sought where immediate relief is necessary to protect the
Plaintiffs. In order to obtain immediate relief without notice, however, the application for
a temporary restraining order must clearly demonstrate from specific facts that the
Plaintiffs will Suffer “immediate and irreparable injury, loss, or damage” before notice
can be served on the adverse party and a hearing on the application can be held.
A TRO is appropriate in cases where prior notice to the adverse party may make further
prosecution of the action futile1 Vuitton et Fils S.A., 606 F.2d l, 5 (2d Cir. 1979)

C. standard for Preliminarv formation

To obtain a temporary injunction, equity requires the Plaintiff to plead and prove
three specific elements: (1) a cause of action against the defendant; (2) a probable right to
the relief sought; and (3) a probable, irnminent, and irreparable injury in the interim if the
injunction is not granted

Pursuant to Federal Rules of Civil Procedure 65, (b)(3): ...the motion for a
preliminary injunction must be set for hearing at the earliest possible time, taking
precedence over all ether matters except hearings on older matters of the same character
At the hearing, the party who obtained the order must proceeed with the motion; if the
party does not, the court must dissolve the order.

APPLICATION FOR TRO AND INJUNCTIVE RELIEF
12

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 13 of 19 Page |D #:265

10

11

12

13

14

15

16

17

10

19

20

21

22

23

24

25

26

27

28

 

 

Plaintiffs will be irreparably harmed if a Preliminary Injunction is not issued
because their Property is unique and the loss of it by any means constitutes irreparable
damage. lt is well-established that the loss of an interest in real property constitutes
irreparable injury. Park Viitage Apartrnent Tenant’s Association v. Mortirner Howard
Trast, 636 F.3d1150, 1159 (9th Cir. 2011) cert. denied, 132 S. Ct. 756 (U.S. 2011).
The law conclusively establishes in Plamtiff s favor', a presumption that real estate
cannot be adequately relieved by monetary damagesl This presumption is “conclusive”
when it involved “single-family dwellings.” Ca]ifornia Civil Code, Section 3387.

A temporary injunction differs from a temporary restraining order, in terms of the
duration of the restraint granted by a trial court's interlocutory order. Unlil<;e a temporary
restraining order, which is limited in duration, a temporary injunction is effective for as
long as the Plaintiff‘s cause of action remains pending and until final judgment has been
entered on the merits of the Plairitiffs cause of action

Temporary inj unctions, unlike temporary restraining ordersJ cannot be founded
simply upon sworn pleadings or affidavits, but require the presentation of evidence The
standard for Ternporary injunction will be satisfied after hearing and presentation of the
evidence to the Court.

l). Immediate and Irreparablc Injurv, Loss., or Damage

Will Result if the TR() is not Granted

The sale of Plaintiffs’ Property and/ or any further transfer of ownership or
encumbrance must be enjoined because the evidence elicited herein by this verified

APPLICATION FOR TRO AND lNJ'UNCTl\/E RELIEF
13

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 14 of 19 Page |D #:266

(Jd

LJ'l

10

11

12

15

16

17

13

19

20

21

22

23

24

25

26

27

28

 

 

application is sufficient to show immediate and irreparable injury, loss, or damage to
Plaintiffs. Plaintiffs’ evidence has shown that Defendants U.S BANK, MERS, or
PROGRESSIVE WESTERN have no capacity to transfer title from Plaintiffs.

The wrongful conduct of the above specified Defendants, unless restrained and
enjoined by an Order of the Court, will continue to cause great and irreparable harm to
Plaintiffs. Plaintiffs will not have the beneficial use and enjoyment of their home that
they own and will lose their Property. Plaintiffs have no other plain, speedy or adequate
remedy and the injunctive relief prayed for below is necessary and appropriate at this
time to prevent irreparable damage to Plaintiffs. Plaintiffs have suffered and will
continue to suffer in the future unless Defendants’ wrongful conduct is restrained and
enjoined because real property is inherently unique and it will be impossible for Plaintiffs
to determine the precise amount of damage that they will suffer.

Plaintiffs have alleged causes of actions against Defendants, as indicated in their

Verified Civil Complaint for Damages, filed concurrently, demonstrating a probable right
to relief and likelihood of success on the merits that Plaintiffs will suffer imminent and
irreparable harm without Court intervention
Accordingly, Plaintiffs request that the Court immediately and temporarily restrain
Defendants and all others acting in concert with them from:
a) Physically invading or entering onto the real property of Plaintiffs, located
at 9965 McKi_nley Street, Rancho Cucamonga, California 91730, bearing
Assessor Parcel Nurnber 0209-312-59 (“Property");

APPLlCATlON FOR TRO AND lNlUNCTlVE RELIEF
14

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 15 of 19 Page |D #:267

10

11

12

13

14

15

17

18

20

21

22

23

24

25

26

27

28

 

 

b) Physically interactingJ confronting, touching, or approaching Plaintiffs,
guests, or other individuals on the grounds of property or within fifty (50)
feet of the property;
At this time, Plaintiffs respectfully requests the following relief:
a) A Temporary Restraining Order be issued, restraining Defendants and any
and all others acting in concert with them from engaging in the sale of the
Property; and
b) A Temporary ln`junction be issued, after notice to Defendants and an
evidentiary hearing, restraining Defendants from directly or indirectly
engaging in any of the actions discussed above during the pendency of this
case.
E. Permanent Iniunction Relief
""As a general rule, a permanent injunction will be granted when liability has been
established and there is a threat of continuing violations-"’ AMI Sys. Corp. c. Peak
Computer, Inc., 991 F.Zd 511, 520 (9th Cir. 1993).
lfPlaintiffs can demonstrate that they would be greatly harmed by the Court’S
failure to grant an injunction, then the determmation of success on the merits bears much
less weight in the determination to grant an injunction Robbi'ns v. Superior Court, 38

Cal. 3d 199 (1985)

APPLICATION FOR TRO AND INIUNCTIVE RELIEF
15

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 16 of 19 Page |D #:268

10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

 

 

F. Tender Is Not Required

Tender has been excused when, among other circumstances, the plaintiff alleges
the foreclosure deed is facially void, as arguably is the case when the entity that initiated
the sale lacked authority to do so. Lesi‘er v. J.P. Morgan Chase Bank, U.D.Cal. 2013)
926 F. Supp. 2d lOSl, 1093; Barrz'onaevo v. Chase Bank, N.A., supra, 885 F. Supp. 2d
964, 969*970.

CCP § 917.4. The Caliform`a Suprerne Court has interpreted Section 917.4 to
provide that a defendant may stay the enforcement of an order directing the sale,
conveyance or delivery of possession of real property “by submitting an undertaking in
an amount fixed by the trial court to insure against waste.” Arrow Sand & Gravel, ]nc. vi
Superior Court, 38 Cal.3d 884, 891 (1985); Selma Auto Mall H v. Appellaz‘e Dept., 44
Cal.App.4th 1672, 1681 (1996)

Section 917.4 leaves the setting of the amount of the undertaking necessary to stay
enforcement within the discretion of the Trial Court. There is nothing in the statute, nor
as far as Plaintiffs can tell, in the case law construing the statute to prohibit the trial court
from setting the undertaking at a nominal amount of $1.00 where, as here, there is no
danger of waste and where the imposition of a larger undertaking would place an
enormous burden on Plaintiffs’ already maxed out resources

Plaintiffs have no incentive or intention to commit any waste at the Property or
allow any waste to be committed

APPLICATION FOR TRO AND ll\lJUNCTfVE RELIEF
16

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 17 of 19 Page |D #:269

10

11

12

13

14

|__r
(.0

17

18

19

20

21

22

23

24

25

26

27

28

 

 

During the pendency of Plaintiffs’ instant aetion, filed concurrently, the Court
should set the value of the required undertaking at the nominal amount of $l, since there
is no danger of any waste upon the Property.

ln fact, California precedent supports consideration of hardship to the party
required to post the undertaking where, as here, Defendants are selling the Propelty'
before Plaintiffs get the opportunity to raise affirmative defenses proving their legal right
of title, depriving Plaintiffs of a complete and adequate remedy See WoOa'S-Drwj), [nc. v.

Snperior Court, 18 Cal.App.Zd 340, 349 (1936)

G. The Notice of Pendencv of Action
Should be Approved by the Court
` CCP section 405,21 provides:

An attorney of record in an action may sign a notice of
pendency of action Alternatively, a judge of the court
in which an action that includes a real property claim is
pending may, upon request of a party thereto, approve a
notice of pendency of action A notice of pendency of
action shall not be recorded unless (a) it has been signed
by the attorney of record, (b) it is signed by a party
acting in propria persona and approved by a judge as
provided in this section, or (c) the action is subject to

APPLICATION FOR TRO AND [NIUNCTIVE RELIEF
`17

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 18 of 19 Page |D #:270

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Section 405 .6.

CCP § 405.,21, pursuant to subdivision (b) of Section 405.21, Plaintiffs are
required to obtain the Court’s approval upon the instant Notice of Pendency of Action
(fka, “Lis Pendens”) since they are not represented by an attorney in this action and are
instead representing themselves The legislature makes clear in Comment 2 to CCP
section 405 .21 that “it is the duty of the court pursuant to this section to confirm that an
action containing a real property claim, as defined by CCP 405.4, is pending, and to
approve a lis pendens is proper in form if such a claim is pending.” CCP § 405.21
(Ofticial Legislative Comments). A Notice of Pendency of Action is only effective as
long as the action is pending

Here, even if the EX Parte Application is not granted, it is not only proper, but
mandatory, that this Court sign the Notice of Pendency of Action filed concurrently
herewith, as all of the other requirements of CCP section 405.20 (i.e.J name of the party;
legal and common description of the Property; pending action affecting real property)
have been satisfied

Finally, it is imperative that the Court approves the Notice of Pendency of Action
today, Defendants currently have a sale transaction pending. The Propeity will be
sold before Plaintiffs have the ability to raise affirmative defenses proving their legal
right of title. See Arrow Sand & Gravel, Irzc., supra, 38 Cal,3d at 891 (“As a legal matter,

recording a notice of lis pendens is not an impediment to the sale of real property lt

APPLICATION FOR TRO AND INIUNCTWE REL[EF
1 8

 

Case 5:19-cV-00636-.]GB-SP Document 23 Filed 04/19/19 Page 19 of 19 Page |D #:271

10

11

13

14

15

18

19

20

21

22

23

24

25

26

27

28

 

 

simply provides constructive notice of pertinent pending legal actions and protects the
priority of the litigants’ interest,”).
lII. PRAYER

Plaintiffs’ prayer is that this Court issues an EX-PARTE T.EMPORARY
RESTRAH\HNG ORDER and TEl\/[PORARY INJLNCTION TO RESTRA]N, until a
hearing on the order to show cause why Defendants and their employees, agents, and
persons acting with them should not be enjoined from Trespassing, lnvasion of Privacy,
Libel, and transferring ownership of or further encumbering Plaintiffs" Propertyq
IV. C()NCLUSION

Relief sought by this Application is necessary, because Plaintiffs will suffer
irreparable harm; they are the legal owners and have an equitable interest in the Property
that is now pending for sale.

Plaintiffs respectfully request that the Court GRANT the EX_ Parte Application

Respectfully submitted,

'l`Hl:l l_.AW OFFICES OF ANGELA SWAN,
APC

ell/848
DATED; Aprii 13, 2019 BY; / l’"--

ANGELA SWAN, ESQ.
Attorney for ERlC M. MURHPHY and
GLENDA C. MURPHY

 

APPLICATION FOR TRO AND [NJUNC"l`f\/E R_EL[EF
19

 

